El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
Estando presa Ana Andino cumpliendo sentencia de un año de cárcel por un delito menos grave, presentó a la Corte de Distrito de San Juan, Sección 2a., una solicitud de habeas corpus alegando que no estando conforme con dicha senten-cia mostró su deseo de establecer apelación para ante esta Corte Suprema a cuyo efecto solicitó que se le fijara fianza para estar en libertad mientras se tramitara la apelación, lo que le fué negado por la corte por lo que su prisión resulta ilegal y pidió que se expidiera el auto de habeas corpus y se le fijara la fianza por no ser el delito de que se le acusa de los que por la ley están privados de ese derecho. El auto fué expedido y habiendo sido luego desestimada la petición interpuso Ana Andino este recurso de apelación en el que no ha presentado alegato escrito ni oral.
Como no aparece de la solicitud ni de las diligencias que tenemos ante nosotros que la peticionaria apelara de la sen-tencia que se dictó contra ella y por la cual está en prisión, requisito que es necesario, según los artículos 374 y 375 del Código de Enjuiciamiento Criminal para que un sentenciado pueda estar en libertad con fianza mientras se tramita su apelación, en los casos que proceda, pues la alegación de que mostró deseos de apelar no puede interpretarse en el sen-tido de que efectivamente presentó el escrito de apelación que la ley requiere para que la sentencia quedara apelada, no tiene méritos la petición para que podamos entrar a con-*415siderar si por haber apelado la sentencia tiene o no derecho a estar en libertad.
La resolución apelada debe ser confirmada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso ■ ciados Wolf, del Toro y Hutchison.